Citation Nr: 1425776	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-26 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen an earlier unfavorable character of discharge determination for the appellant's period of service from April 1969 to March 1972.

2.  Whether the character of the appellant's discharge for his period of service from April 1969 to March 1972 constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The appellant had a period of service dated from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of whether the character of the appellant's discharge for his period of service from April 1969 to March 1972 constitutes a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1994 decision the RO found that the character of the appellant's discharge from his period of service from April 1969 to March 1972 was issued under other than honorable conditions and constitutes a bar to VA benefits; although the claimant was notified of the determination and his appellate rights, he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final June 1994 decision raises a reasonable possibility of substantiating the appellant's claim that the character of his discharge for his period of service from April 1969 to March 1972 while issued under other than honorable conditions, does not constitute a bar to VA benefits.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim for the character of the appellant's discharge for his period of service from April 1969 to March 1972 constituting a bar to VA benefits is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 101, 5017, 5108, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.156, 3.306, 3.354, 3.360 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his earlier unfavorable character of discharge determination for his period of service from April 1969 to March 1972 should be reopened because he was insane at the time that he committed the acts that caused his discharge under other than honorable conditions and he has submitted for the first time medical evidence of showing he has a psychiatric disorder.  

Initially, the Board notes that the new and material evidence requirement for reopening finally adjudicated claims applies to character of discharge decisions.  See D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  In this regard, the RO in an earlier June 1994 rating decision found that the character of the appellant's discharge for his period of service from April 1969 to March 1972 was issued under other than honorable conditions and constitutes a bar to VA benefits.  The RO notified the claimant of the decision in July 1994.  The claimant did not appeal the decision or submit medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period from the notice of the decision.  Therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

Where a claim has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  Robertson v. Shinseki, 26 Vet. App. 169 (2013). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

VA compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a). 

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court- martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

With respect to 38 C.F.R. § 3.12(d)(4), it is noted that a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.

As an exception to the above provisions, it is noted that, if the evidence shows that the person in question was insane at the time of committing the offense leading to the discharge, that person is not precluded from benefits by that discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In the June 1994 administrative decision the RO found that the character of the appellant's discharge for his period of service from April 1969 to March 1972 constituted a bar to VA benefits, except for VA health care benefit under Chapter 17, because the appellant agreed to an undesirable discharge in lieu of trial by court martial by reason of a period of absent without leave (AWOL) from October 29, 1971, to January 12, 1972.  After noting, among other things, the appellant's period of AWOL and 2 special court martials for 3 non-judicial punishments as well as the fact that his character of discharge was upgraded to under honorable conditions under the Department of Defense Special Discharge Review Program in September 1977, the RO concluded that the claimant did not have honest, faithful, and meritorious service because of the AWOL and 3 non-judicial punishments and he had not provided any evidence that he was insane at these times.

However, the records that have been added to the claims file since June 1994 suggests for the first time claims by the appellant and his representative that the appellant's discharge under honorable conditions should not be a bar to VA benefits because the claimant was insane at the time that he committed the acts that caused his discharge.  In support of this claim, they provided written statements to the RO in which they claimed, in substance, that the appellant was having problems with observable symptoms of a psychiatric disorder at these times.  See March 2012 notice of disagreement, September 2012 VA Form 9, and May 2014 written argument.  The record also includes, for the first time, medical treatment records diagnosing the appellant with a psychiatric disorder (see VA treatment records dated in April 1992).

The Board finds the appellant's new insanity claim as well as the medical evidence, the credibility of which must be presumed, when taken together provides for the first time credible evidence in support of the appellant's claim that he may have been insane at the time he committed the offenses that caused his discharge and therefore these offenses should not be a bar to his obtaining VA benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354.  Therefore, the Board finds that the additional evidence is both new and material evidence as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim as to whether the character of the appellant's discharge for his period of service from April 1969 to March 1972 constitutes a bar to VA benefits is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the appellant's earlier unfavorable character of discharge determination for his period of service from April 1969 to March 1972 is reopened, and to that extent only, the appeal is granted.


REMAND

As to the merits of the claim of whether the character of the appellant's discharge for his period of service from April 1969 to March 1972 constitutes a bar to VA benefits, the record does not contain a complete copy of the appellant's service personnel records.  Neither does the record contain copies of the documents generated in connection with the appellant's 2 special court martials for 3 non-judicial punishments or those generated in connection with his election to take an undesirable discharge in lieu of trial by court martial by reason of a period of AWOL from October 29, 1971, to January 12, 1972.  Therefore, the Board finds that a remand to obtain these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002).

The appellant's and his representative's claim, in substance, that the claimant had ongoing psychiatric problems since service.  However, a review of the available medical record reveals only a few records dated in 1991 and 1992 showing the appellant's complaints and treatment for poly substance abuse and depression.  Therefore, the Board finds that while the appeal is in remand status an attempt should be made to obtain and associate with the record all of the claimant's post-1972 medical records.  

Given the above history, the Board finds that while the appeal is in Remand status the appellant should be asked to obtain and associate with the record statements from friends and family who have firsthand knowledge as to the severity of his observable psychiatric symptomatology in-service and since that time.  Id.

Given the appellant's competent claims regarding having a problem with observable problems with a psychiatric disorder in-service and since that time (see Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)) and the post-service record which documents his complaints, diagnoses, and treatment for a psychiatric disorder, the Board finds that a remand is also required to both obtain a medical opinion as to whether the claimant met the 38 C.F.R. § 3.12(b) definition of insanity at the time he committed the offenses that caused his discharge.  See 38 U.S.C.A. §§ 5103A(d), 5303(b); 38 C.F.R. § 3.354; McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1. The AOJ should obtain and associate with the record a complete copy of the appellant's service personnel records as well as all documents generated in connection with his 2 special court martials for 3 non-judicial punishments and those generated in connection with his electing to take an undesirable discharge in lieu of trial by court martial by reason of a period of AWOL from October 29, 1971, to January 12, 1972.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain the records would be futile.  If any records cannot be located or no such records exist, the claimant and his representative should be notified in writing.  

2. After obtaining authorizations, obtain and associate with the claims file all of the appellant's outstanding private treatment records since 1972.  All actions to obtain the requested records should be documented fully in the claims file.

3. Obtain and associate with the claims file any outstanding post-1972 treatment records from all Kansas VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

4. Notify the appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any psychiatric symptoms in service and any ongoing symptoms since service, to specifically include evidence of insanity during service.  The appellant should be provided an appropriate amount of time to submit this lay evidence. 

5. After undertaking the above development to the extent possible, the AOJ should have the claims file reviewed by a psychiatrist.  An examination should be conducted if the examiner believes it is needed to provide the requested opinion.  The psychiatrist should thereafter provide an answer to the following question:

a.  Is it at least as likely as not that the claimant was insane as defined by VA at the time he committed the misconduct that caused his discharge under other than honorable conditions?

In providing an answer to the above question, the examiner is advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a); Also see VAOPGCPREC 20-97.

In providing an answer to the above question, the examiner should specifically comment on the appellant's competent lay claims.

If the examiner cannot provide an answer to the above question, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

6. The AOJ should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the claimant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


